UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the quarterly period ended June 30, 2009 Commission File No. 1-16263 MARINE PRODUCTS CORPORATION (exact name of registrant as specified in its charter) Delaware 58-2572419 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 2801 Buford Highway, Suite 520, Atlanta, Georgia 30329 (Address of principal executive offices) (zip code) Registrant’s telephone number, including area code — (404) 321-7910 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 month (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of July 29, 2009, Marine Products Corporation had 36,891,804 shares of common stock outstanding. Marine Products Corporation Table of Contents Page No. Part I. Financial Information Item 1. Financial Statements (Unaudited) Consolidated Balance Sheets – As of June 30, 2009 and December 31, 2008 3 Consolidated Statements of Operations – for the three and six months ended June 30, 2009 and 2008 4 Consolidated Statement of Stockholders’ Equity – for the six months ended June 30, 2009 5 Consolidated Statements of Cash Flows – for the six months ended June 30, 2009 and 2008 6 Notes to Consolidated Financial Statements 7 - 18 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 - 27 Item 3. Quantitative and Qualitative Disclosures About Market Risk 28 Item 4. Controls and Procedures 28 - 29 Part II. Other Information Item 1. Legal Proceedings 30 Item 1A. Risk Factors 30 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 3. Defaults upon Senior Securities 30 Item 4. Submission of Matters to a Vote of Security Holders 30 Item 5. Other Information 31 Item 6. Exhibits 32 Signatures 33 MARINE PRODUCTS CORPORATION AND SUBSIDIARIES PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CONSOLIDATED BALANCE SHEETS AS OF JUNE 30, 2, 2008 (In thousands) (Unaudited) June 30, 2009 December 31, 2008 (Note 1) ASSETS Cash and cash equivalents $ 10,143 $ 4,622 Marketable securities 20,291 8,799 Accounts receivable, net 1,411 5,575 Inventories 12,699 22,453 Income taxes receivable 4,480 2,464 Deferred income taxes 753 1,116 Prepaid expenses and other current assets 1,317 1,681 Total current assets 51,094 46,710 Property, plant and equipment, net 13,900 14,579 Goodwill 3,308 3,308 Other intangibles, net 465 465 Marketable securities 25,224 37,953 Deferred income taxes 2,646 2,934 Other assets 4,618 4,344 Total assets $ 101,255 $ 110,293 LIABILITIES AND STOCKHOLDERS’ EQUITY Accounts payable $ 1,036 $ 1,437 Accrued expenses and other liabilities 9,645 12,281 Total current liabilities 10,681 13,718 Pension liabilities 5,343 5,285 Other long-term liabilities 450 501 Total liabilities 16,474 19,504 Common stock 3,689 3,643 Capital in excess of par value — — Retained earnings 82,218 88,535 Accumulated other comprehensive loss (1,126 ) (1,389 ) Total stockholders’ equity 84,781 90,789 Total liabilities and stockholders’ equity $ 101,255 $ 110,293 The accompanying notes are an integral part of these consolidated statements. 3 MARINE PRODUCTS CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 (In thousands except per share data) (Unaudited) Three months ended June 30, Six months ended June 30, 2009 2008 2009 2008 Net sales $ 12,618 $ 55,734 $ 26,424 $ 121,276 Cost of goods sold 12,156 44,707 26,020 96,785 Gross profit 462 11,027 404 24,491 Selling, general and administrative expenses 6,772 6,620 11,471 14,879 Operating (loss) income (6,310 ) 4,407 (11,067 ) 9,612 Interest income 382 629 837 1,192 (Loss) income before income taxes (5,928 ) 5,036 (10,230 ) 10,804 Income tax (benefit) provision (2,093 ) 1,140 (3,909 ) 2,776 Net (loss) income $ (3,835 ) $ 3,896 $ (6,321 ) $ 8,028 (Loss) Earnings per share Basic $ (0.11 ) $ 0.11 $ (0.18 ) $ 0.22 Diluted $ (0.11 ) $ 0.11 $ (0.18 ) $ 0.22 Dividends per share $ — $ 0.065 $ 0.010 $ 0.130 Average shares outstanding Basic 36,074 35,813 35,996 35,748 Diluted 36,074 36,464 35,996 36,460 The accompanying notes are an integral part of these consolidated statements. 4 MARINE PRODUCTS CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY FOR THE SIX MONTHS ENDED JUNE 30, 2009 (In thousands) (Unaudited) Comprehensive Capital in Excess of Retained Accumulated Other Comprehensive Common Stock Income (Loss) Shares Amount Par Value Earnings Income (Loss) Total Balance, December 31, 2008 36,425 $ 3,643 $ — $ 88,535 $ (1,389 ) $ 90,789 Stock issued for stock incentive plans, net 624 62 (216 ) — — (154 ) Stock purchased and retired (158 ) (16 ) (1,052 ) 373 — (695 ) Net loss $ (6,321 ) — — — (6,321 ) — (6,321 ) Other comprehensive loss, net of tax: Pension adjustment 178 — 178 178 Unrealized gain on securities, net of reclassification adjustment 85 — 85 85 Comprehensive loss $ (6,058 ) Dividends declared — — — (369 ) — (369 ) Stock-based compensation — — 815 — — 815 Excess tax benefits for share - based payments — — 453 — — 453 Balance, June 30, 2009 36,891 $ 3,689 $ — $ 82,218 $ (1,126 ) $ 84,781 The accompanying notes are an integral part of this consolidated statement. 5 MARINE PRODUCTS CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2 (In thousands) (Unaudited) Six months ended June 30, 2009 2008 OPERATING ACTIVITIES Net (loss) income $ (6,321 ) $ 8,028 Adjustments to reconcile net (loss) income to net cash provided by operating activities: Depreciation and amortization 741 892 Gain on sale of equipment and property (15 ) (14 ) Stock-based compensation expense 815 745 Excess tax benefits for share-based payments (453 ) (594 ) Deferred income tax provision (benefit) 183 (544 ) (Increase) decrease in assets: Accounts receivable 4,164 331 Inventories 9,754 6,716 Prepaid expenses and other current assets 364 99 Income taxes receivable (1,563 ) 737 Other non-current assets (274 ) 57 Increase (decrease) in liabilities: Accounts payable (401 ) 1,310 Accrued expenses and other liabilities (2,636 ) 818 Other long-term liabilities 282 38 Net cash provided by operating activities 4,640 18,619 INVESTING ACTIVITIES Capital expenditures (62 ) (255 ) Proceeds from sale of property and equipment 15 14 Purchases of marketable securities (8,331 ) (25,260 ) Sales of marketable securities 3,746 17,318 Maturities of marketable securities 5,954 1,000 Net cash provided by (used for) investing activities 1,322 (7,183 ) FINANCING ACTIVITIES Payment of dividends (369 ) (4,706 ) Excess tax benefits for share-based payments 453 594 Cash paid for common stock purchased and retired (537 ) (1,619 ) Proceeds received upon exercise of stock options 12 37 Net cash used for financing activities (441 ) (5,694 ) Net increase in cash and cash equivalents 5,521 5,742 Cash and cash equivalents at beginning of period 4,622 3,233 Cash and cash equivalents at end of period $ 10,143 $ 8,975 The accompanying notes are an integral part of these consolidated statements. 6 MARINE PRODUCTS CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1. GENERAL The accompanying unaudited condensed financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (all of which consisted of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the three and six months ended June 30, 2009 are not necessarily indicative of the results that may be expected for the year ending December 31, 2009. The balance sheet at December 31, 2008 has been derived from the audited financial statements at that date but does not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. For further information, refer to the consolidated financial statements and footnotes thereto included in the Company’s annual report on Form 10-K for the year ended December 31, 2008. A group that includes the Company’s Chairman of the Board, R. Randall Rollins and his brother Gary W. Rollins, who is also director of the Company, and certain companies under their control, controls in excess of fifty percent of the Company’s voting power. The Company has considered subsequent events through August5, 2009, the date of issuance, in preparing the consolidated financial statements and notes thereto. 2. EARNINGS PER SHARE Statement of Financial Accounting Standard (“SFAS”) 128, “Earnings Per Share,” requires a basic earnings per share and diluted earnings per share presentation. The two calculations differ as a result of the dilutive effect of stock options and time lapse restricted shares and performance restricted shares included in diluted earnings per share, but excluded from basic earnings per share. Basic and diluted earnings per share are computed by dividing net (loss) income by the weighted average number of shares outstanding during the respective periods. A reconciliation of weighted average shares outstanding is as follows: 7 MARINE PRODUCTS CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (in thousands except per share data amounts) Three months ended June 30, Six months ended June 30, 2009 2008 2009 2008 Net (loss) income $ (3,835 ) $ 3,896 $ (6,321 ) $ 8,028 (numerator for basic and diluted earnings per share) Shares (denominator): Weighted average shares outstanding 36,074 35,813 35,996 35,748 (denominator for basic earnings per share) Dilutive effect of stock options and restricted shares — 651 — 712 Adjusted weighted average shares outstanding 36,074 36,464 35,996 36,460 (denominator for diluted earnings per share) (Loss) earnings per share: Basic $ (0.11 ) $ 0.11 $ (0.18 ) $ 0.22 Diluted $ (0.11 ) $ 0.11 $ (0.18 ) $ 0.22 The effect of the Company’s stock options and restricted shares as shown below have been excluded from the computation of diluted (loss) earnings per share for the following periods, as their effect would have been anti-dilutive: (in thousands) Three months ended June 30, Six months ended June 30, 2009 2008 2009 2008 Stock options 280 47 280 47 Restricted stock 821 — 832 — In June 2008, the FASB issued FASB Staff Position (FSP) EITF 03-6-1, “Determining Whether Instruments Granted in Share-Based Payment Transactions Are Participating Securities,” to clarify that all outstanding unvested share-based payment awards that contain non-forfeitable rights to dividends or dividend equivalents, whether paid or unpaid, are participating securities. An entity must include participating securities in its calculation of basic and diluted earnings per share (EPS) pursuant to the two-class method, as described in FASB Statement 128, Earnings per Share. The Company has periodically issued share-based payment awards that contain non-forfeitable rights to dividends. The Company evaluated the impact of FSPEITF 03-6-1 and determined that the impact was not material and determined the basic and diluted earnings per share amounts as reported are equivalent to the basic and diluted earnings per share amounts calculated under FSP EITF 03-6-1. 8 MARINE PRODUCTS CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 3. RECENT ACCOUNTING PRONOUNCEMENTS Recently Adopted Accounting Pronouncements: Financial Accounting Standards Board Statements In May 2009, the FASB issued Statement of Financial Standards (SFAS) No. 165, “Subsequent Events.” Statement 165 establishes general standards of accounting for and disclosure of events that occur after the balance sheet date but before financial statements are issued or are available to be issued. SFAS 165 provides guidance regarding the period after the balance sheet date during which management of a reporting entity should evaluate events or transactions that may occur for potential recognition or disclosure in the financial statements; the circumstances under which an entity should recognize events or transactions occurring after the balance sheet date in its financial statements; and the disclosures that an entity should make about events or transactions that occurred after the balance sheet date. The Company adopted SFAS 165 in the second quarter of 2009 and the adoption did not have a material effect on the Company’s consolidated financial statements. Financial Accounting Standards Board Staff Positions and Interpretations In April 2009, the FASB issued FSP SFAS157-4, “Determining Fair Value When the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identifying Transactions That Are Not Orderly.” FSPSFAS157-4 affirms that the objective of fair value when the market for an asset is not active is the price that would be received to sell the asset in an orderly transaction, and includes additional factors for determining whether there has been a significant decrease in market activity for an asset when the market for that asset is not active. FSPSFAS157-4 requires an entity to base its conclusion about whether a transaction was not orderly on the weight of the evidence. The Company adopted FSP 157-4 in the second quarter of 2009 and the adoption of this FSP did not have a material impact on the Company’s consolidated financial statements. In April 2009, the FASB issued FSP SFAS115-2 and SFAS124-2, “Recognition and Presentation of Other-Than-Temporary Impairments.” FSP SFAS115-2 and SFAS124-2 (i)changes existing guidance for determining whether an impairment is other than temporary to debt securities and (ii)replaces the existing requirement that the entity’s management assert it has both the intent and ability to hold an impaired security until recovery with a requirement that management assert: (a)it does not have the intent to sell the security; and (b)it is more likely than not it will not have to sell the security before recovery of its cost basis. Under FSPSFAS115-2 and SFAS124-2, declines in the fair value of held-to-maturity and available-for-sale securities below their cost that are deemed to be other than temporary are reflected in earnings as realized losses to the extent the impairment is related to credit losses. The amount of the impairment related to other factors is recognized in other comprehensive income. The Company adopted this FSP in the second quarter of 2009 and the adoption of this FSP did not have a material impact on the Company’s consolidated financial statements. 9 MARINE PRODUCTS CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS In April 2009, the FASB issued FSPSFAS 107-1 and APB 28-1, “Interim Disclosures about Fair Value of Financial Instruments.” FSPSFAS 107-1 and APB 28-1 amends SFAS107, “Disclosures about Fair Value of Financial Instruments,” to require an entity to provide disclosures about fair value of financial instruments in interim financial information and amends Accounting Principles Board (APB)OpinionNo.28, “Interim Financial Reporting,” to require those disclosures in summarized financial information at interim reporting periods. Under FSPSFAS107-1 and APB28-1, a publicly traded company shall include disclosures about the fair value of its financial instruments whenever it issues summarized financial information for interim reporting periods. In addition, entities must disclose, in the body or in the accompanying notes of its summarized financial information for interim reporting periods and in its financial statements for annual reporting periods, the fair value of all financial instruments for which it is practicable to estimate that value, whether recognized or not recognized in the statement of financial position, as required by SFAS107. The Company adopted this FSP in the second quarter of 2009. See Note 12 for related disclosures. Recently Issued Accounting Pronouncements Not Yet Adopted: Financial Accounting Standards Board Statements In June 2009, the FASB issued SFAS No. 168, “The FASB Accounting Standards Codification and the Hierarchy of Generally Accepted Accounting Principles, a replacement of FASB Statement No. 162.” SFAS 168 establishes the Codification as the single source of authoritative U.S. generally accepted accounting principles in addition to the rules and interpretive releases of the SEC under authority of federal securities laws. Statement 168 and the Codification are effective for financial statements issued for interim and annual periods ending after September 15, 2009. When effective, the Codification will supersede all existing non-SEC accounting and reporting standards. As required, the Company plans to adopt SFAS 168 in the third quarter of 2009 and does not expect the adoption to have a material impact on its consolidated financial statements. In June 2009, the FASB issued SFAS No. 167, “Amendments to FASB Interpretation No. 46(R).” SFAS 167 changes how a reporting entity determines when an entity that is insufficiently capitalized or is not controlled through voting (or similar rights) should be consolidated. The determination of whether a reporting entity is required to consolidate another entity is based on, among other things, the other entity’s purpose and design and the reporting entity’s ability to direct the activities of the other entity that most significantly impact the other entity’s economic performance. SFAS 167 is effective January 1, 2010, for a calendar year-end entity, with early application not being permitted. Adoption of this standard is not expected to have a material impact on the Company’s consolidated financial statements. 10 MARINE PRODUCTS CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS In June 2009, the FASB issued SFAS No. 166, “Accounting for Transfers of Financial Assets,” SFAS 166 is a revision to SFAS No. 140, “Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities”, and requires more information about transfers of financial assets, including securitization transactions, and where entities have continuing exposure to the risks related to transferred financial assets. It eliminates the concept of a “qualifying special-purpose entity,” changes the requirements for derecognizing financial assets, and requires additional disclosures. SFAS 166 is effective January 1, 2010, for a calendar year-end entity, with early application not being permitted. Adoption of this standard is not expected to have a material impact on the Company’s consolidated financial statements. Financial Accounting Standards Board Staff Positions and Interpretations In December 2008, the FASB issued FASB Staff Position (FSP) FAS 132R-1, “Employers’ Disclosures about Postretirement Benefit Plan Assets.” The FASB issued the FSP, which amends FASB Statement 132R, Employers’ Disclosures about Pensions and Other Postretirement Benefits, in order to provide adequate transparency about the types of assets and associated risks in employers’ postretirement plans. Disclosures are designed to provide an understanding of how investment decisions are made: the major categories of plan assets; the inputs and valuation techniques used to measure the fair value of plan assets; the effect of fair value measurements using significant unobservable inputs on changes in plan assets for the period; and significant concentrations of risk within plan assets The disclosures about plan assets required by this FSP are required to be provided for fiscal years ending after December 15, 2009, with no restatement required for earlier periods that are presented for comparative purposes, upon initial application. Earlier application of the provisions of this FSP is permitted. The Company is currently in the process of determining the additional disclosures required upon the adoption of this FSP. 11 MARINE PRODUCTS CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 4. COMPREHENSIVE (LOSS) INCOME The components of comprehensive (loss) income for the applicable periods are as follows: (in thousands) Three months ended June 30, Six months ended June 30, 2009 2008 2009 2008 Comprehensive (loss) income: Net (loss) income $ (3,835 ) $ 3,896 $ (6,321 ) $ 8,028 Other comprehensive loss, net of taxes: Pension adjustment 38 — 178 — Unrealized (loss) gain on securities available for sale, net of reclassification adjustment during the period (48 ) (318) 85 (132) Total comprehensive (loss) income $ (3,845 ) $ 3,578 $ (6,058 ) $ 7,896 5. STOCK-BASED COMPENSATION The Company reserved 5,250,000 shares of common stock under the 2001 and 2004 Stock Incentive Plans each of which expires ten years from the date of approval. These plans provide for the issuance of various forms of stock incentives, including, among others, incentive and non-qualified stock options and restricted stock. As of June 30, 2009, there were approximately 1,438,000 shares available for grants. Stock-based compensation for the three and six months ended June 30, 2009 and 2008 were as follows: (in thousands) Three months ended June 30, Six months ended June 30, 2009 2008 2009 2008 Pre – tax cost $ 415 $ 371 $ 815 $ 745 After tax cost $ 270 $ 247 $ 536 $ 500 12 MARINE PRODUCTS CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Stock Options Transactions involving Marine Products stock options for the six months ended June 30, 2009 were as follows: Shares Weighted Average Exercise Price Weighted Average Remaining Contractual Life Aggregate Intrinsic Value Outstanding at January 1, 2009 990,172 $ 2.88 2.5 years Granted — — N/A Exercised (277,155 ) 0.61 N/A Forfeited (675 ) 1.71 N/A Expired — — N/A Outstanding and exercisable at June 30, 2009 712,342 $ 3.76 2.9 years N/A The total intrinsic value of share options exercised was approximately $975,000 during the six months ended June 30, 2009 and approximately $3,537,000 during the six months ended June 30, 2008. Tax benefits associated with the exercise of non-qualified stock options during the six months ended June 30, 2009 of approximately $256,000 and approximately $561,000 during the six months ended June 30, 2008 were credited to capital in excess of par value and are classified as financing cash flows in accordance with SFAS 123R. Restricted Stock The following is a summary of the changes in non-vested restricted shares for the six months ended June 30, 2009: Shares Weighted Average Grant-Date Fair Value Non-vested shares at January 1, 2009 600,700 $ 9.93 Granted 353,500 4.26 Vested (135,450 ) 10.39 Forfeited (6,300 ) 10.07 Non-vested shares at June 30, 2009 812,450 $ 7.38 The total fair value of shares vested was approximately $1,172,000 during the six months ended June 30, 2009 and $1,239,000 during the six months ended June 30, 2008. Tax benefits for compensation tax deductions in excess of compensation expense totaling approximately $197,000 for the six months ended June 30, 2009 and $33,000 for the six months ended June 30, 2008 were credited to capital in excess of par value and are classified as financing cash flows in accordance with SFAS 123R. 13 MARINE PRODUCTS CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Other Information As of June 30, 2009, total unrecognized compensation cost related to non-vested restricted shares was approximately $5,137,000. This cost is expected to be recognized over a weighted-average period of 4.4 years. As of June 30, 2009, total compensation cost related to stock options has been recognized. 6. MARKETABLE SECURITIES Marine Products maintains investments held with a large, well-capitalized financial institution. Management determines the appropriate classification of debt securities at the time of purchase and reevaluates such designations as of each balance sheet date. Debt securities are classified as available-for-sale because the Company does not have the intent to hold the securities to maturity. Available-for-sale securities are stated at their fair values, with the unrealized gains and losses, net of tax, reported as a separate component of stockholders’ equity. The cost of securities sold is based on the specific identification method. Realized gains and losses, declines in value judged to be other than temporary, interest and dividends on available-for-sale securities are included in interest income. The fair value and the unrealized gains (losses) of the available-for-sale securities are as follows: (in thousands) June 30, 2009 December 31, 2008 Type of Securities Fair Value Unrealized Gain (Loss) Fair Value Unrealized Gain (Loss) Municipal Obligations $ 45,515 $ 391 $ 46,752 $ 260 Investments with remaining maturities of less than 12 months are considered to be current marketable securities. Investments with remaining maturities greater than 12 months are considered to be non-current marketable securities. 14 MARINE PRODUCTS CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 7. WARRANTY COSTS AND OTHER CONTINGENCIES Warranty Costs The Company warrants the entire boat, excluding the engine, against defects in materials and workmanship for a period of one year. The Company also warrants the entire deck and hull, including its bulkhead and supporting stringer system, against defects in materials and workmanship for periods ranging from five to ten years. An analysis of the warranty accruals for the six months ended June 30, 2009 and 2008 is as follows: (in thousands) 2009 2008 Balance at beginning of year $ 3,567 $ 4,768 Less: Payments made during the period (1,573 ) (2,244 ) Add: Warranty provision for the period 506 2,308 Changes to warranty provision for prior years 329 (134 ) Balance at June 30 $ 2,829 $ 4,698 Repurchase Obligations The Company is a party to various agreements with third party lenders that provide floor plan financing to qualifying dealers whereby the Company guarantees varying amounts of debt on boats in dealer inventory. The Company’s obligation under these guarantees becomes effective in the case of a default under the financing arrangement between the dealer and the third party lender. The agreements provide for the return of repossessed boats in “like new” condition to the Company, in exchange for the Company’s assumption of specified percentages of the debt obligation on those boats, up to certain contractually determined dollar limits by lender. As a result of dealer defaults, the Company became contractually obligated to repurchase inventory for approximately $2.6 million during the fourth quarter of 2008 and approximately $5.3 million during the six months ended June 30, 2009. At December 31, 2008, the amount payable to floor plan lenders for inventory repurchases was $2.4 million and as June 30, 2009, all repurchase obligations due to lenders have been paid in full. As of June 30, 2009, there were no repossessed boats remaining in inventory as the Company redistributed all repurchased boats among existing and replacement dealers. The Company recorded costs in connection with these repurchases of approximately $0.7 million during the first quarter of 2009 and $0.2 million during the second quarter of 2009 in selling, general and administrative expenses. Management continues to monitor the risk of additional defaults and resulting repurchase obligations based in part on information provided by the third-party floor plan lender and will adjust the guarantee liability at the end of each reporting period based on information reasonably available at that time. As of June 30, 2009, the fair value of the remaining guarantee liability is $50 thousand. 15 MARINE PRODUCTS CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Historically, and during most of 2008, there were at least two major marine dealer floor plan financing institutions. At the end of 2008, one of these institutions announced that it would cease floor plan lending to all unaffiliated dealers including those in the marine industry. Subsequent to June 30, 2009,an amendment to the current agreement with one of the Company's lenders has been executed with a contractual repurchase limit of $9.0 million effective January 1, 2009 which will expire June 30, 2010. The Company has contractual repurchase agreements with two additional lenders with an aggregate remaining repurchase obligation of approximately $2.1 million which effectively expire June 30, 2010. Effective July 1, 2009, the Company has an aggregate remaining repurchase obligation dollar limit of approximately $6.5 million with these three financing institutions. 8. BUSINESS SEGMENT INFORMATION The Company has only one reportable segment, its powerboat manufacturing business; therefore, the majority of the disclosures required by SFAS 131 are not relevant to the Company. In addition, the Company’s results of operations and its financial condition are not significantly reliant upon any single customer or product model. 9. INVENTORIES Inventories consist of the following: (in thousands) June 30, 2009 December 31, 2008 Raw materials and supplies $ 8,850 $ 11,052 Work in process 1,789 5,095 Finished goods 2,060 6,306 Total inventories $ 12,699 $ 22,453 10. INCOME TAXES The Company determines its periodic income tax (benefit) provision based upon the current period income and the annual estimated tax rate for the Company adjusted for any change to prior year estimates. The estimated tax rate is revised, if necessary, as of the end of each successive interim period during the fiscal year to the Company’s current annual estimated tax rate. 16 MARINE PRODUCTS CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS For the second quarter of 2009, the income tax benefit reflects an effective tax rate of 35.3 percent, compared to an effective tax rate of 22.6 percent for the comparable period in the prior year. For the six months ended June 30, 2009, the income tax benefit reflects an effective tax rate of 38.2 percent, compared to an effective tax rate of 25.7 percent for the comparable period in the prior year. The increase in the effective rate was due primarily to the relationship of our pretax income (loss) to permanent differences between book and taxable income. 11. EMPLOYEE BENEFIT PLAN The Company participates in a multiple employer pension plan. The following represents the net periodic benefit cost (credit) and related components for the plan: (in thousands) Three months ended June 30, Six months ended June 30, 2009 2008 2009 2008 Service cost $ — $ — $ — $ — Interest cost 70 70 140 140 Expected return on plan assets (66 ) (109 ) (132 ) (218 ) Amortization of net losses 59 — 118 — Net periodic benefit cost (credit) $ 63 $ (39 ) $ 126 $ (78 ) The Company does not currently expect to make any contributions to this plan in 2009. 12. FAIR VALUE MEASUREMENTS The Company adopted SFAS 157, “Fair Value Measurements,” and FSP 157-2, “Effective Date of FASB Statement No. 157,” in the first quarter of 2008. SFAS 157 defines fair value, establishes a framework for measuring fair value and expands disclosure requirements about items measured at fair value. SFAS 157 does not require any new fair value measurements. It applies to accounting pronouncements that already require or permit fair value measures. As a result, the Company will not be required to recognize any new assets or liabilities at fair value. FSP 157-2 delays the effective date of SFAS 157 for nonfinancial assets and nonfinancial liabilities, except for items that are recognized or disclosed at fair value in the financial statements on a recurring basis. 17 MARINE PRODUCTS CORPORATION AND SUBSIDIARIES NOTES TO
